Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites (The method of claim 15”;  however, claim 15 is a device claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 6, 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Weis et al (US 2017/0222010 A1)(“Weis”).
Weis discloses a substrate 200 (Fig 5 and para. 0087)
A tunnel diode dielectric on the substrate , the semiconductor element 230 is a tunnel diode element (para. 0077 and  0083 and Fig. 5 )
A tunnel diode electrode on the tunnel diode dielectric 360 in the walls of the openings for the gates as shown in Fig. 9B (para. 0098 and Fig. 9B), the gates 321 are shown in Fig. 15A (para. 0114-0116 and Fig. 15A), the gate dielectric layer 323 (para. 0116-0117 and Fig. 15A)  adjacent to the tunnel diode dielectric layer 360 the tunnel diode dielectric 360 in the walls of the openings for the gates as shown in Fig. 9B (para. 0098 and Fig. 9B),
A gate electrode 321 on the gate dielectric layer (Fig. 15A and para. 0117)
A substrate electrode on the substrate, substrate electrodes source and drain metallization 272 and 271 (para. 0089) , the tunnel diode electrode, the substrate electrode 272 which is a source electrode (para. 0088 and 0089 and Fig. 5)  between the gate electrode and the substrate electrode
The tunnel diode electrode laterally surrounds a periphery of the gate electrode, the gate electrode 221 made from gate metallization 273 (Fig. 5 and para. 0089-0090).  Fig 14A and 14B show that the tunnel diode electrode laterally surrounds a periphery of the gate electrode, as Weis discloses that silicide layers 351 and 352 formed by depositing a silicide-forming metal which reacts with the exposed portions of the substrate form a silicide (para. 0107) and as shown in Fig. 15A and 15B the material surrounds the gates and the silicide layers 352 and 352  laterally (para. 0107-0108 and para. 0110).  The embodiment shown in Fig. 3 shows the tunnel diode electrode laterally surrounds a periphery of the gate electrode (Fig. 3) as  Weis discloses that by arranging the gates in circular manner, first and second portions of the gate electrodes shown in Fig. 3 would be positioned to opposite sides the second portion of the tunnel diode, as in Fig. 3 the gate electrodes are laterally arranged, an in a circular arrangement they would be arranged on opposite sides of the tunnel diode, as Weis discloses The tunnel diode electrode laterally surrounds a periphery of the gate electrode, the gate electrode 221 made from gate metallization 273 (Fig. 5 and para. 0089-0090).  Fig 14A and 14B show that the tunnel diode electrode laterally surrounds a periphery of the gate electrode, as Weis discloses that silicide layers 351 and 352 formed by depositing a silicide-forming metal which reacts with the exposed portions of the substrate form a silicide (para. 0107) and as shown in Fig. 15A and 15B the material surrounds the gates and the silicide layers 352 and 352  laterally (para. 0107-0108 and para. 0110).
Re claim 2:  Weis discloses doped regions 214 in the substrate (para. 0085 and Fig. 5).  Weis also discloses that the doped area makes contact with gate portion 273 (para. 0089).
Re claim 6:  Weis discloses rectangular shape of the gate electrode and the tunnel diode electrode surrounds laterally the periphery of the gate electrode as stated above in the rejection of claim 1, as Weiss discloses The tunnel diode electrode laterally surrounds a periphery of the gate electrode, the gate electrode 221 made from gate metallization 273 (Fig. 5 and para. 0089-0090).  Fig 14A and 14B show that the tunnel diode electrode laterally surrounds a periphery of the gate electrode, as Weis discloses that silicide layers 351 and 352 formed by depositing a silicide-forming metal which reacts with the exposed portions of the substrate form a silicide (para. 0107) and as shown in Fig. 15A and 15B the material surrounds the gates and the silicide layers 352 and 352  laterally (para. 0107-0108 and para. 0110).
Re claim 12:  Weis discloses the tunnel diode electrodes includes a plurality of fingers which extend from a body of the tunnel diode electrode toward a body of the gate electrode, the tunnel diode electrode fingers at least partially surround a periphery of the gate electrode fingers, as Weis discloses trenches 308, the semiconductor mesa region between two adjacent trenches are formed  (para. 0106), and silicide layers 351 are formed and second silicide layers 352 are formed (para. 0107) and metal is formed to fill the trenches (para. 0108-0110 and Fig. 13A and 13B), and etching to form the finger pattern in the trenches (para. 0110-0111 and Fig. 14A and 14B).
Re claim 13:  Weis further discloses that the layers of the device as discussed above in the rejection of claim 1, can be arranged in the form shown in Fig. 3, in concentric circles of the layers discussed in the rejection of claim 1 above (Fig. 3 and para. 0080-0085).
Re claim 14:  Weis discloses a circular shape as shown in Fig. 3 and gate electrodes as discussed above in the rejection of claim 1 are arranged in a circular manner, which results in the gate electrodes spaced apart as shown in Fig. 5 are then arranged in circular manner as shown in Fig. 3.
Re claim 15:  Weis discloses that by arranging the gates in circular manner, first and second portions of the gate electrodes shown in Fig. 3 would be positioned to opposite sides the second portion of the tunnel diode, as in Fig. 3 the gate electrodes are laterally arranged, an in a circular arrangement they would be arranged on opposite sides of the tunnel diode, as Weis discloses The tunnel diode electrode laterally surrounds a periphery of the gate electrode, the gate electrode 221 made from gate metallization 273 (Fig. 5 and para. 0089-0090).  Fig 14A and 14B show that the tunnel diode electrode laterally surrounds a periphery of the gate electrode, as Weis discloses that silicide layers 351 and 352 formed by depositing a silicide-forming metal which reacts with the exposed portions of the substrate form a silicide (para. 0107) and as shown in Fig. 15A and 15B the material surrounds the gates and the silicide layers 352 and 352  laterally (para. 0107-0108 and para. 0110).
Re claim 16:  Weis disclose in Fig. 5 that the gate dielectric 260 has a greater thickness than the tunnel diode dielectric layer 222, which is a portion of the gate dielectric which is the tunneling portion (para. 0081- 0087 and Fig. 5).


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al (US 2017/0222010 A1)(“Weis”) as applied to claim 1 above, and further in view of Brask et al (US 2007/0134878 A1)(“Brask”).
Weis discloses the limitations of claim 1 as stated above.  Weis also discloses the insulating material is silicon oxide or other inorganic oxide (para. 0098) and Weis also discloses the sidewalls of the fin may include a dielectric layer 319 (para. 0039) and a further isolating layer para. 0039), which is a disclosure of multilayer insulation.    Brask, in the same field of endeavor of fin transistor devices (para. 0003), discloses HfO2 on the sidewalls of the fin (para. 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Brask with the device disclosed by Weis in order to obtain the benefit of reduced fringe capacitance as disclosed by Brask (Brask, para. 0039).
Re claim 4:  Weis also discloses the insulating material is silicon oxide or other inorganic oxide (para. 0098) and Weis also discloses the sidewalls of the fin may include a dielectric layer 319 (para. 0039) and a further isolating layer para. 0039), which is a disclosure of multilayer insulation.   Weis is silent with respect to HfO2.  Brask, in the same field of endeavor of fin transistor devices (para. 0003), discloses HfO2 on the sidewalls of the fin (para. 0034).  The reasons for combining the references are the same as stated above in the rejection of claim 3.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al (US 2017/0222010 A1)(“Weis”) as applied to claim 1 above, and further in view of Thompson et al (US 2019/0393350 A1)(“Thompson”).
Weis discloses the limitations of claim 1 as stated above.  Weis is silent with respect to the recited shape.
Thompson, in the same field of endeavor of tunnel diodes (para. 0063) discloses the shape may be circular or other shape (para. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin disclosed by Weis in a circular shape in view of the disclosure made by Thompson that it is well known in the art to form the fin of circular shape.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al (US 2017/0222010 A1)(“Weis”) as applied to claim 1 above, and further in view of Forbes et al (US 2003/0043630 A1)(“Forbes”).
Weis discloses the limitations of claim 1 as stated above.  Weis is silent with respect to the recited thickness of the tunnel diode dielectric layer.
Forbes, in the same field of endeavor of tunnel diodes (para. 0097), discloses tunnel diode equivalent oxide thickness of less than 1.0 nm (para. 0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Forbes with the device disclosed by Weis because Forbes discloses that the tunnel diode dielectric layer is a result effective variable which can be optimized by one of ordinary skill in the art using techniques well known to one of ordinary skill in the art.
Re claim 8:  Weis, in Fig. 5, shown that the gate dielectric layer 260 is thicker than the  tunnel  dielectric layer 222.
Re claim 9:  Weis discloses rectangular shape of the gate electrode and the tunnel diode electrode surrounds laterally the periphery of the gate electrode as stated above in the rejection of claim 1, as Weiss discloses The tunnel diode electrode laterally surrounds a periphery of the gate electrode, the gate electrode 221 made from gate metallization 273 (Fig. 5 and para. 0089-0090).  Fig 14A and 14B show that the tunnel diode electrode laterally surrounds a periphery of the gate electrode, as Weis discloses that silicide layers 351 and 352 formed by depositing a silicide-forming metal which reacts with the exposed portions of the substrate form a silicide (para. 0107) and as shown in Fig. 15A and 15B the material surrounds the gates and the silicide layers 352 and 352  laterally (para. 0107-0108 and para. 0110).
Re claim 10:  Weis shows in Fig. 5 that the tunnel diode dielectric 222 and the gate dielectric 260 are formed of the same layer of dielectric material.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Weis et al (US 2017/0222010 A1)(“Weis”) as applied to claim 1 above, and further in view of Lee (US 2016/0093732 A1).
Weis discloses the limitations of claim 1 as stated above.  Weis is silent with respect to the recited dimension of the spacing of gate electrode and tunnel electrode.
Lee, in the same field of endeavor of vertical transistors formed from pillars (Abstract), discloses the spacing between the gate oxide and the sidewall of the pillar of less than 100 nm, as Lee discloses 5 nm (para. 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Weis  in order to obtain the benefit of the use of small area.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al (US 2017/0222010 A1)(“Weis”) as applied to claim  13 above, and further in view of Cowell III et al (US 2010/0289005 A1(“Cowell III”).
Weis discloses the limitations of claim 13 as stated above.  Weis discloses the metal which fills trenches and corresponds to a tunnel diode electrode may be a multilayer stack which includes Ti, aluminum, and alloys of these metals shown in Fig. 15A and 15B as layer 370 (para. 0108), as can contacts 372 (para. 0085). Weis does not explicitly discloses TiAl.
Cowell III, in the same field of endeavor of tunneling diodes (para. 0044), discloses the contact metal of TiAl (claim 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Cowell, III with the device disclosed by Weiss because Cowell, III discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

Claim(s)  18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al (US 2017/0222010 A1)(“Weis”).
Weis discloses on a  substrate 200 (Fig 5 and para. 0087)
Forming a tunnel diode dielectric on the substrate , the semiconductor element 230 is a tunnel diode element (para. 0077 and  0083 and Fig. 5 )
A tunnel diode electrode on the tunnel diode dielectric 360 in the walls of the openings for the gates as shown in Fig. 9B (para. 0098 and Fig. 9B), the gates 321 are shown in Fig. 15A (para. 0114-0116 and Fig. 15A), the gate dielectric layer 323 (para. 0116-0117 and Fig. 15A)  adjacent to the tunnel diode dielectric layer 360 the tunnel diode dielectric 360 in the walls of the openings for the gates as shown in Fig. 9B (para. 0098 and Fig. 9B),
A gate electrode 321 on the gate dielectric layer (Fig. 15A and para. 0117)
A substrate electrode on the substrate, substrate electrodes source and drain metallization 272 and 271 (para. 0089) , the tunnel diode electrode, the substrate electrode 272 which is a source electrode (para. 0088 and 0089 and Fig. 5)  between the gate electrode and the substrate electrode
The tunnel diode electrode laterally surrounds a periphery of the gate electrode, the gate electrode 221 made from gate metallization 273 (Fig. 5 and para. 0089-0090).  Fig 14A and 14B show that the tunnel diode electrode laterally surrounds a periphery of the gate electrode, as Weis discloses that silicide layers 351 and 352 formed by depositing a silicide-forming metal which reacts with the exposed portions of the substrate form a silicide (para. 0107) and as shown in Fig. 15A and 15B the material surrounds the gates and the silicide layers 352 and 352  laterally (para. 0107-0108 and para. 0110).
Re claim 19:  Weis discloses doped regions 214 in the substrate (para. 0085 and Fig. 5).  Weis also discloses that the doped area makes contact with gate portion 273 (para. 0089).
Re claim 20:  Weis, in Fig. 5, shown that the gate dielectric layer 260 is thicker than the  tunnel  dielectric layer 222.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895